Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner’s amendments below include corrections to minor typographical errors, and to ensure the clarity of the amended language of claim 4 since some of the amended language was distorted in the claim listing.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
Claim 1, line 23, insert the word –and—before the phrase “a third locking mechanism.”
Claim 4, lines 19 and 20, replace the phrase “with each of the first and secondendledgesformedatL-shapedsidewallsofthelowerportionofthehousing” with the phrase –with each of the first and second end ledges formed at L-shaped side walls of the lower portion of the housing--.
Claim 4, line 21, insert the word –and—before the phrase “a third locking mechanism.”
Claim 5, line 2, replace the phrase “first and second end” with the phrase –first and second ends--.

Claim 5, line 12, replace the word “seal” with the word –sealed--.
Claim 5, line 15, insert the word –and—before the phrase “blocking access.”
Claim 5, line 19, replace the phrase “a lower portion” with the phrase –the lower portion--.
Claim 6, line 7, replace the phrase “are aligned” with the phrase –is aligned--.
Claim 6, line 9, replace the phrase “the first and second locking mechanism” with the phrase –the first and second locking mechanisms--.
Claim 6, line 15, insert the word –and—before the phrase “blocking access.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claims 1 and 4-6, Storer (US-5114196) fails to disclose at least that the housing includes first and second locking mechanisms, with the first locking mechanism coupled to the first longitudinal through channel and the second locking mechanism coupled to the second longitudinal through channel, and the first and second locking mechanisms fixing an end portion or a second end portion of the cable. The examiner can find no motivation to modify the device of Storer without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 8, 2022